Motion by appellant for reargument of the motion to vacate the automatic stay which was granted by order of this court, dated April 24, 1980, in connection with the appeal from a judgment of the Supreme Court, Dutchess County, entered February 21, 1980. On the court’s own motion, the judgment is summarily reversed, on the law, without costs or disbursements and the matter is remanded to Special Term, Supreme Court, Dutchess County, for the purpose of passing upon petitioner’s other contentions which were not passed upon in its prior decision. (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69.) Motion for reargument dismissed as academic. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.